Citation Nr: 0729742	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-28 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected 
chronic low back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1986.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran's current cervical myelopathy is related to 
service, including a 1979 motor vehicle accident (MVA), or 
any service-connected disability.  


CONCLUSION OF LAW

Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected 
chronic low back strain, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2006).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran alleges that his current cervical spine condition 
is due either to the inservice MVA that caused his service-
connected chronic low back strain or to the low back strain 
itself.  

The veteran's service medical records reflect that he was 
involved in an MVA in July 1979.  They do not indicate injury 
to the veteran's cervical spine.  A January 1981 
supplementary and final report, sent to the veteran's 
representative and based on information extracted from the 
veteran's official medical records, is negative for 
complaints, symptoms, findings or diagnoses relating to the 
cervical spine.  The veteran's January 1986 report of 
separation medical examination provides that the veteran's 
spine was normal on clinical evaluation.  No pertinent 
interval history or defects and diagnoses were noted.  The 
veteran's January 1986 report of separation medical history 
is negative for pertinent complaints or physician's summary 
and elaboration, providing limited evidence against this 
claim.

The veteran's service medical records weigh against his claim 
because they fail to show any cervical complaints, symptoms, 
findings or diagnoses.  Because the claimed condition was not 
seen during service, service connection may not be 
established based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage, 10 
Vet. App. at 494-97.  

Turning to post-service medical evidence, the Board finds it 
significant that the record is negative for pertinent 
complaints, symptoms, findings or diagnoses for many years 
after the veteran's separation from service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The report of a September 1998 VA spine examination 
(conducted in connection with an increased evaluation claim) 
provides that veteran related mild pain in the back of the 
neck since 1979.  The pertinent diagnosis was recurrent 
cervical strain.  

The report of a January 1999 VA spine examination (also 
conducted in connection with the increased evaluation claim) 
provides that the veteran related a history of the July 1979 
MVA, as well as pain in the cervical spine beginning a few 
years prior to the examination.  The diagnosis was of 
degenerative joint disease of the lumbosacral spine with disk 
disease and nerve root compression; cervical spine disk 
disease with possible mild cord compression; and 
radiculopathy of both the cervical and lumbosacral spine.  
The examiner noted that the etiology of the L4-5 disk 
herniation was likely the veteran's inservice MVA.  

A June 2002 private medical report provides that the veteran 
had neck pain since 1998.  The pertinent diagnosis was 
cervical myelopathy - unknown onset.  

The post-service medical evidence also weighs strongly 
against the veteran's claim.  It simply fails to link the 
veteran's current cervical disorder to any incident of 
service, including the 1979 MVA.  It also fails to link the 
veteran's current cervical myelopathy to his service-
connected chronic low back strain.  This evidence also 
reflects that on at least two occasions the veteran himself 
informed physicians that he had neck pain only since 1998.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, connecting a neck disorder to a back disorder is 
not a condition capable of lay diagnosis.  See Espiritu and 
Woehlaert v. Nicholson, No. 05-2302 (U.S. Vet. App. August 
24, 2007).  Thus, the veteran's own testimony is not 
competent and sufficient to establish a diagnosis of cervical 
myelopathy since the 1979 MVA.  

Moreover, to the extent that the veteran is able to observe 
continuity of neck pain symptoms since service, his opinions 
are outweighed by the lack of pertinent findings in his 
service medical records, his own reported history of neck 
pain beginning in 1998 (many years after the MVA and many 
years after separation from service), and the lack of any 
medical opinion linking or indicating a link to service or 
service-connected disability. 

Regarding any connection between the back disorder and the 
next disorder, the Board finds no evidence that would connect 
the two disorders.  The post-service medical record does not 
indicate an association between the two disorders, providing 
evidence against this claim.  Unlike a situation where (for 
example) a knee disorder causes a veteran to favor his other 
knee, leading to a problem with the other knee, the Board 
finds no basis to connect the neck and back.  There is no 
indication in the record of how the back disorder could cause 
or aggravate a neck problem.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a cervical spine 
condition, to include as secondary to service-connected 
chronic low back strain.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in August 
2002 that discussed the particular legal requirements 
applicable to the veteran's claim, the evidence considered, 
and the pertinent laws and regulations.  VA made all efforts 
to notify and to assist the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the veteran's 
possession.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA 
need not conduct an examination, or seek an independent 
medical opinion, because the information and evidence of 
record, as set forth and analyzed above, contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(there must be some evidence of a causal connection between 
the alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)).  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim by indicating no 
association between the back and neck disorder, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury to the neck, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the veteran's claimed disability would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  In other words, any 
medical opinion which provided a nexus between the veteran's 
claimed disability and his military service would necessarily 
be based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.
ORDER

Service connection for a cervical spine disorder, to include 
as secondary to service-connected chronic low back strain, is 
denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


